IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT


                           No. 99-40921
                         Summary Calendar


UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

ADOLFO RICO-RICO,

                                         Defendant-Appellant.

                       - - - - - - - - - -
          Appeal from the United States District Court
               for the Southern District of Texas
                          (99-CR-120-1)
                       - - - - - - - - - -

                         January 24, 2000

Before POLITZ, WIENER, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     Defendant-Appellant Adolfo Rico-Rico appeals his conviction

and sentence for illegal reentry into the United States after

deportation, in violation of 8 U.S.C. § 1326(b)(2).    He argues that

the district court should not have enhanced his sentence pursuant

to U.S.S.G. § 2L1.2(b)(1)(A) because a predicate to application of

the enhancement was his 1999 administrative deportation, which he

contends was constitutionally invalid.   He argues that commingling

of the prosecutorial and adjudicatory functions of the Immigration

and Naturalization Service deprived him of due process during the

administrative deportation proceeding.   We rejected that argument

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
in United States v. Benitez-Villafuerte, 186 F.3d 651, 659-60 (5th

Cir.), petition for cert. filed,         U.S.L.W.       (U.S. Nov. 22,

1999)(No.   99-7193).   The   decision   of   the   district   court   is

therefore

AFFIRMED.




                                 2